COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER OF STAY AND ABATEMENT FOR BANKRUPTCY

Appellate case name:       Gerald McWilliams v. Joshua Watson

Appellate case number:     01-21-00104-CV

Trial court case number: 2019-44370

Trial court:               215th District Court of Harris County

         Appellee, Joshua Watson, has filed a Notice of Bankruptcy Filing informing this Court
that, on or about August 3, 2021, appellee filed a petition for Chapter 7 bankruptcy in Case Number
21-32630 in the United States Bankruptcy Court for the Southern District of Texas. Accordingly,
it is ordered that this appeal is stayed. See 11 U.S.C. § 362(a) (providing filed bankruptcy petition
operates as automatic stay of actions against debtor or debtor’s property). It is further ordered that
this appeal is abated, treated as a closed case, and removed from this Court’s active docket.
        Until the parties (1) notify the Court that the bankruptcy stay has been lifted or
authorization has been received by the bankruptcy court to proceed, and (2) move to reinstate the
case, the Court will take no further action other than to receive and hold any documents tendered
during the period of suspension. See TEX. R. APP. P. 8.2. Unless a party successfully moves to
reinstate, this appeal will be an inactive case on the Court’s docket. See TEX. R. APP. P. 8.3.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau______
                                 Acting individually

Date: ___September 14, 2021_____